DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

3.	The Information Disclosure Statement filed on June 30, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:
Re claim 2, line 13: replace, “First” with --first--.  
Re claim 2, line 33: replace, “The” with --the--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-7 and 9 have insufficient antecedent basis issues. With respect to claims 1 and 3, recite the limitation “the feature information”. There is insufficient antecedent basis for this limitation in the claims thereby making this claim incomplete for omitting essential steps. Additional insufficient antecedent basis issues are recited include:
Re claim 1: “the public”, “the authenticity”, “the whole printed matter”, “the thickness”, “the area”, and “the surrounding area”.
Re claim 2: “the back”, “the embedding process”, “the embedding position”, “the temperature”, “the softening point”, “the included angle”, “the length”, “the back”, “the transparent self-adhesive printed matter”, and “the front”,
Re claim 3: “the whole”, “the thickness” and “the surrounding”.
Re claim 4: “the area”, “the length direction”, “the back”, “the transparent self-adhesive”, and “the sandwich layer”.
Re claim 6: “the whole”, “the thickness”, “the area”, and “the surrounding”.
Re claim 7: “the length direction”, “the sandwich layer”, “the composite material”, “the shape”, “the surface layer”, and “the melting point”.
Re claim 9: “the surface”.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO 892, reference cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 18, 2022